Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Claims 1, 3-15, and 17-22 are presented for examination.  Claims 1, 11, 15, and 17 are amended.  Claims 2 and 16 are cancelled.  Claims 21 and 22 are added.
Response to Arguments
Applicant's arguments filed 01/04/2021 have been fully considered but they are not persuasive. 
Applicant argues that the cited references, alone or in combination, fail to disclose or suggest “a request seeking to establish a connection for communication purposes through one of the first or second radio band, the probe request comprising a WPS information element of the client device using Wi-Fi Protected Setup (WPS) Protocol, wherein the WPS information element indicates if the client device has single band or dual band capability,” as recited in amended independent claim 1 (see applicant’s remarks pgs. 9-11).
Examiner respectfully disagrees with applicant’s argument.  Kubota discloses (see at least paragraphs [0015]-[0018] reproduced below for convenience): 
[0015] As illustrated in FIG. 12, first, the wireless communications device 2000 transmits a probe request frame (sequence S101). Upon receiving the probe request frame, the wireless communications device 1000 sends a probe response frame back (sequence S102).

[0016] Upon receiving the probe response frame, the wireless communications device 2000 recognizes the presence of another wireless communications device at a place at which communications can be made with the wireless communications device 2000, transmits a group owner (GO) negotiation request frame, and starts the group owner negotiation (sequence S103). The GO negotiation request frame includes a P2P information element (P2P IE) and a Wi-Fi protected setup information element (WPS IE). The P2P IE includes various types of information such as a group owner intent value that is a parameter indicating a level of intention to serve as the P2P group owner and a "channel" that indicates channels supported by the device. The group owner intent value can be set to an integer between 0 to 15, inclusive.

[0017] Upon receiving the GO negotiation request frame, the wireless communications device 1000 sends the GO negotiation response frame back (sequence S104). The GO negotiation response frame includes the P2P IE including the group owner intent value and the "channel" in the same manner as the GO negotiation request frame.

[0018] Upon receiving the GO negotiation response frame, the wireless communications device 2000 determines the P2P group owner by the procedure of the flowchart illustrated in FIG. 13, and notifies the wireless communications device 1000 of the determination result with a GO negotiation confirmation frame (sequence S105). Upon receiving the GO negotiation request frame, the wireless communications device 1000 also determines the P2P group owner by the procedure of the flowchart illustrated in FIG. 13. That is, the wireless communications devices 1000 and 2000 individually determine the P2P group owner by the same procedure. The operation of the wireless communications device 2000 is described below.  

Therefore, the combination of Iyer and Kubota does read on the claimed feature the probe request comprising a WPS information element of the client device using Wi-Fi Protected Setup (WPS) Protocol, wherein the WPS information element indicates if the client device has a single band or dual band capability. 
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 02/10/2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 1, 4-13, 15, 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0243474 A1 by Iyer et al (hereafter referred to as Iyer), in view of US 2012/0224569 A1 by Kubota.
Regarding claim 1, Iyer teaches a band steering method for a wireless network (see title) comprising at least first and second radio bands (see at least ¶ [0002]; The present invention relates to the operation of dual-band wireless digital networks, and to the process of assigning clients in dual-band networks.), at least one access node (see at least Fig. 2), and a plurality of client devices (see at least Fig. 2), wherein the client devices either have single or dual band capability (see at least ¶ [0031]-[0034]), the method comprising:
receiving, by the access node, a probe request from one of said client devices on the first or second radio band (see at least abstract; “According to one embodiment of the invention, a method of operations comprises receiving, at a network device, a request from a wireless client device on a first wireless communication band.”), wherein the probe request indicates whether the client device has single or dual band capability (see at least ¶ [0034]-[0035]); and
generating, by the access node, a probe response only if: (i)    the probe request indicates that the client device has single band capability, or (ii)    the probe request indicates that the client device has dual band capability and the probe request is received by the access node on the second radio band (see at least ¶ [0041]; “When the client device sends a probe request in the preferred band, for example the 5 GHz band, that probe request receives a response, and the client device will connect on the preferred, in this example, 5 GHz band.”); and
wherein the probe response is to cause the client device to use the first or second radio band for communications within the network (see at least ¶ [0041]; “When the client device sends a probe request in the preferred band, for example the 5 GHz band, that probe request receives a response, and the client device will connect on the preferred, in this example, 5 GHz band.”),
(see at least Fig. 13B, ¶ [0017]; probe response is sent; as per claim 6 this is “establishing a connection”). 
Iyer does not specifically teach the probe request comprising a WPS information element of the client device using Wi-Fi Protected Setup (WPS) Protocol, wherein the WPS information element indicates if the client device has a single band or dual band capability.
In the same field of endeavor, Kubota teaches the probe request comprising a WPS information element of the client device using Wi-Fi Protected Setup (WPS) Protocol, wherein the WPS information element indicates if the client device has a single band or dual band capability (see at least ¶ [0015]-[0018]).
It would have been obvious to one having ordinary skill in the art before the effective filing date to use a known type of information element to convey known types of information with the reasonably predictable result of enabling the AP to determine how to treat the probe request.

Regarding claim 4, Iyer in view Kubota teaches the method according to claim 1. 
Iyer does not specifically teach wherein the access node is a dual band Wi-Fi Direct or Wi-Fi Peer-to-Peer (P2P) Autonomous Group Owner.
In the same field of endeavor, Kubota teaches wherein the access node is a dual band Wi-Fi Direct or Wi-Fi Peer-to-Peer (P2P) Autonomous Group Owner (see at least ¶ [0015]-[0018]).


Regarding claim 5, Iyer in view Kubota teaches the method according to claim 1.
Iyer does not specifically teach wherein the client devices support Wi-Fi Direct or Wi-Fi Peer-to-Peer (P2P) group owner role and Wi-Fi Direct or Wi-Fi P2P client role.
In the same field of endeavor, Kubota teaches wherein the client devices support Wi-Fi Direct or Wi-Fi Peer-to-Peer (P2P) group owner role and Wi-Fi Direct or Wi-Fi P2P client role (see at least ¶ [0015]-[0018]).
It would have been obvious to one having ordinary skill in the art before the effective filing date to use a known type of information element to convey known types of information with the reasonably predictable result of enabling the AP to determine how to treat the probe request.

Regarding claim 7, Iyer in view Kubota teaches the method according to claim 1.  In addition, Iyer teaches wherein the method is implemented by a Wi-Fi driver (see at least ¶ [0024] and [0031]).

Regarding claim 8, Iyer in view of Kubota teaches the method according to claim 2.  In addition, Kubota teaches wherein the WPS information element comprises an RF band attribute (see at least Fig. 1 and ¶ [0015]-[0018]).

Regarding claim 9, Iyer in view of Kubota teaches the method according to claim 2.  In addition, Kubota teaches wherein the WPS information element comprises Wi-Fi Protected Setup Protocol parameters (see at least ¶ [0015]-[0018]).

Regarding claim 10, Iyer in view Kubota teaches the method according to claim 1.  In addition, Iyer teaches wherein the first radio band is a 2.4 GHz industrial, scientific and medical (ISM) radio band and the second radio band is a 5 GHz ISM radio band (see at least ¶ [0041]).

Regarding claim 11, Iyer teaches a system comprising: 
at least one controller (see at least Fig. 2); and
a network (see at least Fig. 2), the network comprising:
(see at least Fig. 2) controlled by the controller (see at least Fig. 2); 
at least a first and a second radio bands (see at least ¶ [0002]; The present invention relates to the operation of dual-band wireless digital networks, and to the process of assigning clients in dual-band networks.); and
a plurality of client devices (see at least Fig. 2), wherein the client devices either have single or dual band capability (see at least ¶ [0034]-[0035]);
wherein the access node is arranged to receive a probe request from one of said client devices on the first or second radio band (see at least abstract; “According to one embodiment of the invention, a method of operations comprises receiving, at a network device, a request from a wireless client device on a first wireless communication band.”), wherein the probe request indicates whether the client device has single or dual band capability (see at least ¶ [0034]-[0035]); and
generate a probe response only if: (i)    the probe request indicates that the client device has single band capability, or (ii)    the probe request indicates that the client device has dual band capability and the probe request is received by the access node on the second radio band (see at least ¶ [0041]; “When the client device sends a probe request in the preferred band, for example the 5 GHz band, that probe request receives a response, and the client device will connect on the preferred, in this example, 5 GHz band.”); and
wherein the probe response is to cause the client device to use the first or second radio band for communications within the network (see at least ¶ [0041]; “When the client device sends a probe request in the preferred band, for example the 5 GHz band, that probe request receives a response, and the client device will connect on the preferred, in this example, 5 GHz band.”).
Iyer does not specifically teach the probe request comprising a WPS information element of the client device using Wi-Fi Protected Setup (WPS) Protocol, wherein the WPS information element indicates if the client device has a single band or dual band capability.
In the same field of endeavor, Kubota teaches the probe request comprising a WPS information element of the client device using Wi-Fi Protected Setup (WPS) Protocol, wherein the WPS information element indicates if the client device has a single band or dual band capability (see at least ¶ [0015]-[0018]).
It would have been obvious to one having ordinary skill in the art before the effective filing date to use a known type of information element to convey known types of information with the reasonably predictable result of enabling the AP to determine how to treat the probe request.

Regarding claim 12, Iyer in view Kubota teaches the system according to claim 11.  In addition, Iyer teaches wherein the system further comprises a memory unit for storing a list of client devices found to be dual band capable (see at least ¶ [0035]).

Regarding claim 13, Iyer in view Kubota teaches the system according to claim 11. 
Iyer does not specifically teach wherein the access node is a dual band Wi-Fi Direct or Wi-Fi Peer-to-Peer (P2P) Autonomous Group Owner.
(see at least ¶ [0015]-[0018]).
It would have been obvious to one having ordinary skill in the art before the effective filing date to use a known type of information element to convey known types of information with the reasonably predictable result of enabling the AP to determine how to treat the probe request.

Regarding claim 15, Iyer teaches an computer program product having access node of a wireless network (see at least Fig. 15), the access node comprising:
a processor (see at least Fig. 15); and
a non-transitory computer readable medium storing instructions executable by the processor to: 
receive, by the access node, a probe request from one of said client devices on the first or second radio band (see at least abstract; “According to one embodiment of the invention, a method of operations comprises receiving, at a network device, a request from a wireless client device on a first wireless communication band.”), wherein the probe request indicates whether the client device has single or dual band capability (see at least ¶ [0034]-[0035]); and
generate, by the access node, a probe response only if: (i)    the probe request indicates that the client device has single band capability, or (ii)    the probe request indicates that the client device has dual band capability and the probe request is received by the access node on the second radio band (see at least ¶ [0041]; “When the client device sends a probe request in the preferred band, for example the 5 GHz band, that probe request receives a response, and the client device will connect on the preferred, in this example, 5 GHz band.”); and
wherein the probe response is to cause the client device to use the first or second radio band for communications within the network (see at least ¶ [0041]; “When the client device sends a probe request in the preferred band, for example the 5 GHz band, that probe request receives a response, and the client device will connect on the preferred, in this example, 5 GHz band.”).
Iyer does not specifically teach the probe request comprising a WPS information element of the client device using Wi-Fi Protected Setup (WPS) Protocol, wherein the WPS information element indicates if the client device has a single band or dual band capability.
In the same field of endeavor, Kubota teaches the probe request comprising a WPS information element of the client device using Wi-Fi Protected Setup (WPS) Protocol, wherein the WPS information element indicates if the client device has a single band or dual band capability (see at least ¶ [0015]-[0018]).
It would have been obvious to one having ordinary skill in the art before the effective filing date to use a known type of information element to convey known types of information with the reasonably predictable result of enabling the AP to determine how to treat the probe request.

(see at least ¶ [0015]-[0018]).

Regarding claim 18, Iyer in view Kubota teaches the access node according to claim 15.  In addition, Iyer teaches wherein the first radio band is a 2.4 GHz industrial, scientific and medical (ISM) radio band and the second radio band is a 5 GHz ISM radio band (see at least ¶ [0041]).

Regarding claim 20, Iyer teaches the access node according to claim 15. 
Iyer does not specifically teach wherein the access node is a dual band Wi-Fi Direct or Wi-Fi Peer-to-Peer (P2P) Autonomous Group Owner.
In the same field of endeavor, Kubota teaches wherein the access node is a dual band Wi-Fi Direct or Wi-Fi Peer-to-Peer (P2P) Autonomous Group Owner (see at least ¶ [0015]-[0018]).
It would have been obvious to one having ordinary skill in the art before the effective filing date to use a known type of information element to convey known types of information with the reasonably predictable result of enabling the AP to determine how to treat the probe request.

9.	Claims 3, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Iyer in view of Kyobata, as applied to claims 1, 11, and 15 above, further in view of US 2016/0288744 by Rutherford et al (hereafter referred to as Rutherford).

Regarding claim 3, Iyer in view Kubota teaches the method according to claim 1.  
Iyer in view Kubota does not specifically teach wherein the access node is located in an automotive infotainment head unit.
In the same field of endeavor, Rutherford teaches wherein the access node is located in an automotive infotainment head unit (see at least ¶ [0029]-[0031]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the system taught by the combination of Iyer in view Kubota in an on-board unit as in Rutherford when implementing the system of Iyer. The motivation would be to provide a larger power supply to the access point.
 
Regarding claim 14, Iyer in view Kubota teaches the system according to claim 11.
Iyer in view Kubota does not specifically teach wherein the access node is located in an automotive infotainment head unit.
In the same field of endeavor, Rutherford teaches wherein the access node is located in an automotive infotainment head unit (see at least ¶ [0029]-[0031]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the system taught by the combination of Iyer in view Kubota in an on-board unit as in Rutherford when implementing the system of Iyer. The motivation would be to provide a larger power supply to the access point.

Regarding claim 19, Iyer in view Kubota teaches the access node according to claim 15.

In the same field of endeavor, Rutherford teaches wherein the access node is located in an automotive infotainment head unit (see at least ¶ [0029]-[0031]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the system taught by Iyer in view Kubota in an on-board unit as in Rutherford when implementing the system of Iyer. The motivation would be to provide a larger power supply to the access point.
Allowable Subject Matter
10.	Claims 6, 21, and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 5712727905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATASHA W COSME/Primary Examiner, Art Unit 2465